Title: From Alexander Hamilton to Benjamin Stoddert, 4 June 1800
From: Hamilton, Alexander
To: Stoddert, Benjamin


          
            Sir,
            N York June 4th. 1800
          
          Enclosed are proceedings  of Courts Martial which have been acted upon.
          The Proceedings in the case of Morris Gerry have been acted upon in General orders. I have caused search to be made for them in the Office of the A General—They are not there, nor are they in my office—I conclude therefore that they have been forwarded to you
          S of War
        